 


109 HRES 187 IH: Expressing support for a National Week of Reflection and Tolerance.
U.S. House of Representatives
2005-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 187 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2005 
Mr. Rangel submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Expressing support for a National Week of Reflection and Tolerance. 
 
Whereas the United States is a pluralistic country comprised of different races, genders, ethnic groups, religions, and creeds; 
Whereas our Nation, founded on the principles of tolerance, diversity, justice, and equality, should affirm these common values and principles; and 
Whereas the people of the United States should reflect on the importance of understanding and tolerance in our pluralistic country: Now, therefore, be it 
 
That a National Week of Reflection and Tolerance should be established encouraging communities and institutions around the Nation to engage in events and activities that are reflective, educational, celebratory, and healing as they relate to diversity among the people of the United States. 
 
